              Case 6:18-bk-06821-KSJ       Doc 432     Filed 11/20/20   Page 1 of 3




                                       ORDERED.
     Dated: November 20, 2020




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION
                                  www.flmb.uscourts.gov

In Re:                                                     Case No. 6:18-bk-06821-KSJ
                                                           Chapter 7
DON KARL JURAVIN

                   Debtor.
____________________________________/

                  ORDER GRANTING REQUEST FOR PAYMENT OF
              PROFESSIONAL FEES AND EXPENSES ON AN INTERIM BASIS

         THIS CASE came on for hearing on November 17, 2020 at 11:45 a.m., on the Trustee’s

Request for Payment of Professional Fees and Expenses on an Interim Basis (Doc. No. 405)

(“Request”), the Objection to Request for Payment of Professional Fees and Expenses on an

Interim Basis (Doc. 405) and Request for Prohibition of Use of any Cash Collateral (Doc. No.

413) (the “Objection”) filed by Karan Arora and Natural Vitamins Laboratory Corporation

(collectively, the “Creditor”), the Response to the Objection (Doc. No. 418) (the “Response”)

and the Supplement to the Response (Doc. No. 424) (the “Supplement”). After considering the

Request, the Objection, the Response, and the Supplement, and the arguments of counsel, and

being otherwise fully advised in the premises, it is

         ORDERED:

         1.     The Request (Doc. No. 405) is GRANTED.
            Case 6:18-bk-06821-KSJ          Doc 432     Filed 11/20/20     Page 2 of 3




       2.      The Objection (Doc. No. 413) is overruled, but with the limited reservation of

rights provided herein.

       3.      The Trustee is authorized to disburse the interim disbursements requested in the

Application as follows:

       a.      To Yip Associates in the amount of $24,032.25 for fees and $248.05 for costs for

               a total of $24,280.30; and

       b.      To Winderweedle, Haines, Ward & Woodman, P.A. in the amount of $62,877.65

               for fees and $3,099.24 for costs for a total amount of $65,976.89,

(the “Disbursed Funds”).

       4.      The Creditor waives its right to assert a lien or any interest whatsoever on the

Disbursed Funds. However, the Creditor reserves its right to assert a lien on other assets of the

bankruptcy estate. In the event the Creditor is found to have a valid and enforceable lien on

property of the estate, to the extent necessary, the Disbursed Funds shall first be deemed to be

proceeds from assets upon which the Creditor did not, or does not, have a valid and enforceable

lien. In the event a determination is later made that the Creditor has or had a valid and

enforceable lien on any portion of the Disbursed Funds, such lien is forever waived and no

longer enforceable.

       5.      The relief provided in this Order is without prejudice to the rights of other parties

with respect to the lien, or any interest whatsoever, asserted by the Creditor on assets of the

bankruptcy estate, other than the Disbursed Funds.

       6.      This interim award of fees and expenses is subject to disgorgement in the event that



                                                 2
            Case 6:18-bk-06821-KSJ          Doc 432      Filed 11/20/20     Page 3 of 3




there are insufficient funds to pay all administrative claims in this case and subject to final review

and approval at the conclusion of the case.

       7.      This Court retains jurisdiction with respect to any additional fees and expenses

incurred in this case.




Bradley M. Saxton, Esquire is directed to serve a copy of this order on interested parties and file a
proof of service within 3 days of entry of the order.




                                                  3
